Exhibit 10.6

Loan No. 33-0924150

GUARANTY OF RECOURSE OBLIGATIONS



FOR VALUE RECEIVED, and to induce WELLS FARGO BANK, NATIONAL ASSOCIATION, having
an address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, MAC
A0227-020, Oakland, California 94612 (together with its successors and/or
assigns, “Lender”), to lend to IREIT FLOWOOD DOGWOOD, L.L.C., a Delaware limited
liability company, having its principal place of business at 2901 Butterfield
Road, Oak Brook, Illinois 60523 (“Borrower”), the principal sum of TWENTY FOUR
MILLION THREE HUNDRED FIFTY ONE THOUSAND SEVEN HUNDRED FIFTY AND NO/100 DOLLARS
($24,351,750.00) (the “Loan”), evidenced by that certain Promissory Note (as the
same may be amended, restated, replaced, split or otherwise modified, the
“Note”) and that certain Loan Agreement (as the same may be amended, restated,
replaced or otherwise modified the “Loan Agreement”) and secured by that certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (the “Security Instrument”). Guarantor (defined below) is delivering this
Guaranty (defined below) to Lender. The Note, the Security Instrument, the Loan
Agreement and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, are collectively
referred to herein as the “Loan Documents”. Capitalized terms not otherwise
defined herein have the meanings set forth in the Loan Agreement.

1.               As of this [___] day of June, 2014, the undersigned, INLAND
REAL ESTATE INCOME TRUST, INC., a Maryland corporation, having an address at
2901 Butterfield Road, Oak Brook, Illinois 60523 (hereinafter referred to as
“Guarantor”), hereby absolutely and unconditionally guarantees to Lender the
prompt and unconditional payment of the Guaranteed Obligations (hereinafter
defined).

2.               It is expressly understood and agreed that this is a continuing
guaranty and that the obligations of Guarantor hereunder are and shall be
absolute under any and all circumstances, without regard to the validity,
regularity or enforceability of the Note, the Loan Agreement, the Security
Instrument or the other Loan Documents, a true copy of each of said documents
Guarantor hereby acknowledges having received and reviewed.

3.               The term “Debt” as used in this Guaranty of Recourse
Obligations (this “Guaranty”) shall mean (i) the outstanding principal amount
set forth in, and evidenced by, the Loan Agreement and the Note together with
all interest accrued and unpaid thereon and all other sums due to Lender in
respect of the Loan under the Note, the Loan Agreement or the other Loan
Documents, (ii) any Interest Rate Protection Breakage Costs due and payable
pursuant to the Interest Rate Protection Agreement, and (iii) all sums advanced
and costs and expenses incurred (including unpaid or unreimbursed servicing and
special servicing fees) by Lender in connection with the enforcement and/or
collection of the Debt or any part thereof.

1

 

4.               The term “Guaranteed Obligations” as used in this Guaranty
shall mean all obligations and liabilities of Borrower for which Borrower shall
be personally liable pursuant to Article 13 of the Loan Agreement.

5.               Any indebtedness of Borrower to Guarantor now or hereafter
existing (including, but not limited to, any rights to subrogation Guarantor may
have as a result of any payment by Guarantor under this Guaranty), together with
any interest thereon, shall be, and such indebtedness is, hereby deferred,
postponed and subordinated to the prior payment in full of the Debt. Until
payment in full of the Debt (and including interest accruing on the Note after
the commencement of a proceeding by or against Borrower under the Bankruptcy
Code, which interest the parties agree shall remain a claim that is prior and
superior to any claim of Guarantor notwithstanding any contrary practice, custom
or ruling in cases under the Bankruptcy Code generally), Guarantor agrees not to
accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the Debt,
(a) no one of them shall accept payment from the others by way of contribution
on account of any payment made hereunder by such party to Lender, (b) no one of
them will take any action to exercise or enforce any rights to such
contribution, and (c) if any of Guarantor should receive any payment,
satisfaction or security for any indebtedness of Borrower to any of Guarantor or
for any contribution by the others of Guarantor for payment made hereunder by
the recipient to Lender, the same shall be delivered to Lender in the form
received, endorsed or assigned as may be appropriate for application on account
of, or as security for, the Debt and until so delivered, shall be held in trust
for Lender as security for the Debt.

6.               Guarantor agrees that, with or without notice or demand,
Guarantor will reimburse Lender, to the extent that such reimbursement is not
made by Borrower, for all costs and expenses (including reasonable out-of-pocket
third party counsel fees) incurred by Lender in connection with the collection
of the Guaranteed Obligations or any portion thereof or with the enforcement of
this Guaranty.

7.               All moneys available to Lender for application in payment or
reduction of the Debt may be applied by Lender in such manner and in such
amounts and at such time or times and in such order and priority as Lender may
see fit to the payment or reduction of such portion of the Debt as Lender may
elect.

2

 

8.               Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Loan Agreement or
any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Borrower or any principal of Borrower or any defect in the
formation of Borrower or any principal of Borrower; (c) any defense based upon
the application by Borrower of the proceeds of the Loan for purposes other than
the purposes represented by Borrower to Lender or intended or understood by
Lender or Guarantor; (d) all rights and defenses arising out of an election of
remedies by Lender; (e) any defense based upon Lender’s failure to disclose to
Guarantor any information concerning Borrower’s financial condition or any other
circumstances bearing on Borrower’s ability to pay all sums payable under the
Loan Agreement or any of the other Loan Documents; (f) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other respects more burdensome than that
of a principal; (g) any defense based upon Lender’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the
Bankruptcy Code; (i) presentment, demand, protest and notice of any kind; and
(j) the benefit of any statute of limitations affecting the liability of
Guarantor hereunder or the enforcement hereof. In addition, Guarantor waives all
rights and defenses that Guarantor may have because Borrower’s debt is secured
by real property. This means, among other things: (1) Lender may collect from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrower; and (2) if Lender forecloses on any real property
collateral pledged by Borrower, then (i) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (ii) Lender may
collect from Guarantor even if Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantor may have to collect from Borrower.
The foregoing sentence is an unconditional and irrevocable waiver of any rights
and defenses Guarantor may have because Borrower’s debt is secured by real
property. Finally, Guarantor agrees that the payment of all sums payable under
the Loan Agreement or any of the other Loan Documents or any part thereof or
other act which tolls any statute of limitations applicable to the Note or the
other Loan Documents shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

Guarantor hereby acknowledges that: (a) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all such defenses and (b) Guarantor has had
the opportunity to seek and receive legal advice from skilled legal counsel in
the area of financial transactions of the type reflected in this Guaranty and
the Loan Documents.  Guarantor hereby represents and confirms to Lender that
Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand, (i) the nature of all such possible defenses, (ii) the circumstances
under which those defenses may arise, (iii) the benefits which those defenses
might confer upon Guarantor, and (iv) the legal consequences to Guarantor of
waiving those defenses.  Guarantor acknowledges that Guarantor has entered into
this Guaranty, and both undertaken Guarantor’s obligations and given its
unconditional waiver with the intent that this Guaranty and all such waivers
shall be fully enforceable by Lender, and that Lender has been induced to enter
into this transaction in material reliance upon the presumed full enforceability
thereof.

3

 

 

9.               Guarantor further agrees that the validity of this Guaranty and
the obligations of Guarantor hereunder shall in no way be terminated, affected
or impaired by reason of (a) the assertion by Lender of any rights or remedies
which it may have under or with respect to the Note, the Loan Agreement, the
Security Instrument, or the other Loan Documents against any Person obligated
thereunder or against the owner of the Property, (b) any failure to file or
record any of such instruments or to take or perfect any security intended to be
provided thereby, (c) the release or exchange of any property covered by the
Security Instrument or other collateral for the Loan, (d) Lender’s failure to
exercise, or delay in exercising, any such right or remedy or any right or
remedy Lender may have hereunder or in respect to this Guaranty, (e) the
commencement of a case under the Bankruptcy Code by or against any person
obligated under the Note, the Loan Agreement, the Security Instrument or the
other Loan Documents, or the death of any Guarantor, (f) by any partial or total
transfer or pledge of the interests in Borrower, or in any direct or indirect
owner of Borrower, and/or the reconstitution of Borrower as a result of such
transfer or pledge, regardless of whether any of the foregoing is permitted
under the Loan Documents, or (g) any payment made on the Debt or any other
indebtedness arising under the Note, the Loan Agreement, the Security Instrument
or the other Loan Documents, whether made by Borrower or Guarantor or any other
person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Debt, nor shall it have the effect
of reducing the liability of Guarantor hereunder. In the event that pursuant to
any insolvency, bankruptcy, reorganization, receivership or other debtor relief
law or any judgment, order or decision thereunder Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that the Guaranteed Obligations hereunder shall not be
discharged except by Guarantor’s performance of such Guaranteed Obligations and
then only to the extent of such performance. It is further understood, that if
Borrower shall have taken advantage of, or be subject to the protection of, any
provision in the Bankruptcy Code, the effect of which is to prevent or delay
Lender from taking any remedial action against Borrower, including the exercise
of any option Lender has to declare the Debt due and payable on the happening of
any default or event by which under the terms of the Note, the Loan Agreement,
the Security Instrument or the other Loan Documents, the Debt shall become due
and payable, Lender may, as against Guarantor, nevertheless, declare the Debt
due and payable and enforce any or all of its rights and remedies against
Guarantor provided for herein.

4

 

10.            Guarantor warrants and acknowledges that: (a) Lender would not
make the Loan but for this Guaranty; (b) there are no conditions precedent to
the effectiveness of this Guaranty and this Guaranty shall be in full force and
effect and binding on Guarantor regardless of whether Lender obtains other
collateral or any guaranties from others or takes any other action contemplated
by Guarantor; (c) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto, and the status of Borrower’s performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and Lender has not made any
representation to Guarantor as to any such matters; (d) the most recent
financial statements of Guarantor previously delivered to Lender are true and
correct in all respects, have been prepared in accordance with GAAP or in
accordance with other principles acceptable to Lender in its reasonable
discretion (consistently applied) and fairly present the financial condition of
Guarantor in all material respects as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; (e) Guarantor has not and will not, without
the prior written consent of Lender, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or substantially all of Guarantor’s assets,
or any interest therein, other than in the ordinary course of Guarantor’s
business; and (f) Guarantor has not and will not cause or consent to any action
or failure to act that would result in Borrower failing to be at all times a
“single purpose entity” as described in Article 5 of the Loan Agreement.

11.            So long as the Loan or any other obligation guaranteed hereby
remains outstanding (other than, following the termination of the Loan Agreement
and all other Loan Documents, contingent indemnification obligations as to which
no claim has been made), Guarantor shall provide to Lender (i) within one
hundred twenty (120) days after the end of each fiscal year and sixty (60) days
after the end of each calendar quarter (i.e., ending in March, June and
September), (A) financial statements of Guarantor covering the corresponding
period then ended including a balance sheet, an income and expenses statement,
(B) a statement of cash flow and (C) a statement of change in financial
position, prepared by a Responsible Officer of Guarantor, together with a
certificate of Guarantor that the Minimum Financial Criteria (defined below)
continues to be satisfied (including Guarantor’s calculation of Guarantor’s Net
Worth and Liquidity), such statements delivered pursuant to this clause (i)
shall be certified as being true and correct by a Responsible Officer of
Guarantor (collectively, the “Guarantor Financial Deliverables”) and (ii) such
other information reasonably requested by Lender and reasonably available to
Guarantor. Notwithstanding the foregoing, so long as Guarantor is a
publicly-traded entity that files a Form 10Q report and a Form 10K report with
the Securities and Exchange Commission, in lieu of the Guarantor Financial
Deliverables, Guarantor shall provide to Lender (x) within sixty (60) days after
the end of each of Guarantor’s fiscal quarters (defined as March, June and
September), Guarantor’s Form 10Q report filed with the Securities and Exchange
Commission, which includes a balance sheet, statement of operations and
statement of cash flow for Guarantor, each dated as of the last day of such
fiscal quarter and (y) within one hundred twenty (120) days after the end of
each of Guarantor’s fiscal years, Guarantor’s Form 10K report

5

 

filed with the Securities and Exchange Commission, a balance sheet, a statement
of operations and a statement of cash flow for Guarantor, each dated as of the
last day of such fiscal year, in form and substance reasonably satisfactory to
Lender and audited by an independent auditor acceptable to Lender. Guarantor
agrees that all financial statements to be delivered to Lender pursuant to this
Section 11 shall: (i) be complete and correct in all material respects; (ii)
present fairly and accurately the financial condition of Guarantor;
(iii) disclose all liabilities that are required to be reflected or reserved
against; and (iv) be prepared (A) in hardcopy and electronic formats and (B) in
accordance with GAAP or in accordance with other principles acceptable to Lender
in its reasonable discretion (consistently applied). Guarantor shall be deemed
to warrant and represent that, as of the date of delivery of any such financial
statement, there has been no material adverse change in financial condition, nor
have any assets or properties been sold, transferred, assigned, mortgaged,
pledged or encumbered (other than in the ordinary course of business and in
accordance with the Loan Documents) since the date of such financial statement
except as disclosed by Guarantor in a writing delivered to Lender. Guarantor
agrees that all financial statements shall not contain any misrepresentation or
omission of a material fact which would make such financial statements
inaccurate, incomplete or otherwise misleading in any material respect.

Furthermore, each legal entity and individual obligated on this Guaranty hereby
authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

12.            Guarantor further covenants that this Guaranty shall remain and
continue in full force and effect as to any modification, extension or renewal
of the Note, the Loan Agreement, the Security Instrument, or any of the other
Loan Documents, that Lender shall not be under a duty to protect, secure or
insure any security or lien provided by the Security Instrument or other such
collateral, and that other indulgences or forbearance may be granted under any
or all of such documents, all of which may be made, done or suffered without
notice to, or further consent of, Guarantor.

13.            As a further inducement to Lender to make the Loan and in
consideration thereof, Guarantor further covenants and agrees (a) that in any
action or proceeding brought by Lender against Guarantor on this Guaranty,
Guarantor shall and does hereby waive trial by jury, (b) Guarantor will maintain
a place of business or an agent for service of process in the State of
Mississippi (the “Property State”) and give prompt notice to Lender of the
address of such place of business and of the name and address of any new agent
appointed by it, as appropriate, (c) the failure of Guarantor’s agent for
service of process to give it notice of any service of process will not impair
or affect the validity of such service or of any judgment based thereon, (d) if,
despite the foregoing, there is for any reason no agent for service of process
of Guarantor available to be served, and if Guarantor at that time has no place
of business in the Property State then Guarantor irrevocably consents to service
of process by registered or certified mail, postage prepaid, to it at its
address given in or pursuant to the first paragraph hereof, Guarantor hereby
waiving personal service thereof, (e) that within thirty days after such
mailing, Guarantor so served shall appear or answer to any summons and complaint
or other process and should

6

 

Guarantor so served fail to appear or answer within said thirty-day period, said
Guarantor shall be deemed in default and judgment may be entered by Lender
against the said party for the amount as demanded in any summons and complaint
or other process so served, (f) Guarantor initially and irrevocably designates C
T Corporation System, with offices on the date hereof at 645 Lakeland East
Drive, Suite 101, Flowood, MS 39232, to receive for and on behalf of Guarantor
service of process in the Property State with respect to this Guaranty, (g) with
respect to any claim or action arising hereunder, Guarantor (i) irrevocably
submits to the nonexclusive jurisdiction of the courts of the State where the
Property is located and the United States District Court located in the county
in which the Property is located, and appellate courts from any thereof, and
(ii) irrevocably waives any objection which it may have at any time to the
laying on venue of any suit, action or proceeding arising out of or relating to
this Guaranty brought in any such court, irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum, and (h) nothing in this Guaranty will be deemed to preclude
Lender from bringing an action or proceeding with respect hereto in any other
jurisdiction.

14.            This is a guaranty of payment and not of collection and Guarantor
shall be a primary obligor of the Guaranteed Obligations. Upon the Guaranteed
Obligations being incurred by Lender or upon any default of Borrower under the
Note, the Loan Agreement, the Security Instrument or the other Loan Documents,
Lender may, at its option, proceed directly and at once, without notice, against
Guarantor to collect and recover the full amount of the liability hereunder or
any portion thereof, without proceeding against Borrower or any other person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the mortgaged property or other collateral for the Loan.

15.            Each reference herein to Lender shall be deemed to include its
successors and assigns, to whose favor the provisions of this Guaranty shall
also inure. Each reference herein to Guarantor shall be deemed to include the
heirs, executors, administrators, legal representatives, successors and assigns
of Guarantor, all of whom shall be bound by the provisions of this Guaranty.

16.            If any party hereto shall be a partnership, the agreements and
obligations on the part of Guarantor herein contained shall remain in force and
application notwithstanding any changes in the individuals composing the
partnership and the term “Guarantor” shall include any altered or successive
partnerships but the predecessor partnerships and their partners shall not
thereby be released from any obligations or liability hereunder.

17.            It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be discharged or
released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a Guarantor. This Guaranty shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu of
foreclosure.

7

 

18.            All understandings, representations and agreements heretofore had
with respect to this Guaranty are merged into this Guaranty which alone fully
and completely expresses the agreement of Guarantor and Lender.

19.            This Guaranty may be executed in one or more counterparts by some
or all of the parties hereto, each of which counterparts shall be an original
and all of which together shall constitute a single agreement of Guaranty. The
failure of any party hereto to execute this Guaranty, or any counterpart hereof,
shall not relieve the other signatories from their obligations hereunder.

20.            This Guaranty may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Lender or Borrower, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

21.            This Guaranty shall be deemed to be a contract entered into
pursuant to the laws of the Property State and shall in all respects be
governed, construed, applied and enforced in accordance with applicable federal
law and the laws of the Property State, without reference or giving effect to
any choice of law doctrine.

22.            Guarantor (and its representative, executing below, if any)
hereby warrants, represents and covenants to Lender that:

(a)             Guarantor is duly organized and existing and in good standing
under the laws of the state in which such entity is organized. Guarantor is
currently qualified or licensed (as applicable) and shall remain qualified or
licensed to do business in each jurisdiction in which the nature of its business
requires it to be so qualified or licensed.

(b)            The execution and delivery by Guarantor (and its representative
executing below, if any) of the Loan Documents to which Guarantor is a party has
been duly authorized and the Loan Documents to which Guarantor is a party
constitute valid and binding obligations of Guarantor, enforceable in accordance
with their terms, except as such enforcement may be limited by bankruptcy,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights, or by the application of rules of equity.

(c)             The execution, delivery and performance by Guarantor of each of
the Loan Documents to which Guarantor is a party do not violate any provision of
any law or regulation, or result in any breach or default under any contract,
obligation, indenture or other instrument to which Guarantor is a party or by
which Guarantor is bound.

8

 

(d)            There are no pending or, to Guarantor’s knowledge, threatened
actions, claims, investigations, suits or proceedings before any governmental
authority, court or administrative agency which affect the financial condition
or operations of Guarantor, Borrower and/or the Property which actions, claims,
investigations, suits or proceedings may (a) result in any material adverse
change in the business, operations, condition (financial or otherwise),
properties or assets of Guarantor, (b) result in any material impairment of the
rights or ability of Guarantor to carry on its business substantially as now
conducted, (c) result in any material liability on the part of Guarantor, (d)
draw into question the validity of this Guaranty or of any action taken or to be
taken in connection with the obligations of Guarantor contemplated herein,
and/or (e) materially impact the ability of Guarantor to perform under the terms
of this Guaranty.

(e)             There are no pending assessments or adjustments of Guarantor’s
income tax payable with respect to any year.

(f)             None of the transactions contemplated by the Loan Documents will
be or have been made with an actual intent to hinder, delay or defraud any
present or future creditors of Borrower or Guarantor, and Borrower and
Guarantor, on the date hereof, will have received fair and reasonably equivalent
value in good faith for the continued grant of the liens or security interests
effected by the Loan Documents. As of the date hereof, Borrower and Guarantor
are solvent and will not be rendered insolvent by the transactions contemplated
by the Loan Documents. As of the date hereof, Borrower and Guarantor are able to
pay their respective debts as they become due.

(g)            Guarantor shall promptly notify Lender in writing of any
litigation pending or threatened against Guarantor claiming damages in excess of
Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) and of all pending
or threatened litigation against Guarantor if the aggregate damage claims
against Guarantor exceed Five Hundred Thousand and No/100 Dollars ($500,000.00).

(h)            As of the date hereof and continuing thereafter for the term of
the Loan, the representations and warranties set forth in Sections 3.5, 3.7,
3.8, 3.21, 3.28 and 3.29 of the Loan Agreement are true and correct with respect
to Guarantor, it being understood that wherever the term “Borrower” is used in
each the foregoing sections it shall be deemed to be “Guarantor”.

(i)              Guarantor shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records reflecting the financial
affairs of Guarantor. Lender shall have the right from time to time during
normal business hours upon reasonable notice to Guarantor to examine such books
and records at the office of Guarantor or other Person maintaining such books
and records and to make such copies or extracts thereof as Lender shall desire.

9

 

(j)              So long as the Loan and any of the obligations set forth in the
Loan Documents remain outstanding, Guarantor shall maintain (i) a minimum Net
Worth (as defined herein) of not less than $30,000,000.00 and (ii) Liquidity (as
defined herein) of no less than $7,500,000.00 (the above items, (i) and (ii),
collectively, the “Minimum Financial Criteria”).

As used herein:

“Net Worth” shall mean net worth as calculated in accordance with generally
accepted accounting principles (or other principles acceptable to Lender).

“Liquidity” shall mean (a) unencumbered Cash and Cash Equivalents of Guarantor
and (b) marketable securities of Guarantor, each valued in accordance with GAAP
(or other principles acceptable to Lender).

“Cash and Cash Equivalents” shall mean all unrestricted or unencumbered (A) cash
and (B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States; (y)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor’s Corporation,
Moody’s Investors Service, Inc. or Fitch Investors (or, if at any time no two of
the foregoing shall be rating such obligations, then from such other nationally
recognized rating services as may be acceptable to Lender) and is not listed for
possible down-grade in any publication of any of the foregoing rating services;
(z) domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $1,000,000,000.00, which
commercial bank has a rating of at least either AA or such comparable rating
from Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
respectively; (aa) any funds deposited or invested by Guarantor in accounts
maintained with Lender and which are not held in escrow for, or pledged as
security for, any obligations of Guarantor, Borrower and/or any of their
affiliates; (bb) money market funds having assets under management in excess of
$2,000,000,000.00 and/or (cc) any unrestricted stock, shares, certificates,
bonds, debentures, notes or other instrument which constitutes a “security”
under the Security Act of 1933 (other than Guarantor, Borrower and/or any of
their affiliates) which are freely tradable on any nationally recognized
securities exchange and are not otherwise encumbered by Guarantor.

 

[NO FURTHER TEXT ON THIS PAGE]

10

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty of Recourse
Obligations as of the day and year first above written.

  GUARANTOR:        

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO

 

 

 

11